Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Information Disclosure Statement
IDS filed on 9/22/2021 and IDS field on 12/02/2021 have been recorded.

Status of the Claims
Claims 2-3 have been cancelled; Claim 1 has been amended; Claims 1 and 4-5 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claims 1 and 4-5 under 35 U.S.C. 103(a) as being unpatentable over Ueno et al (US-PG-pub 2014/0294662 A1, thereafter PG’662) in view 

Allowable Subject Matter
Claims 1 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the instant independent claim 1, the recorded reference(s) does not specify the claimed Fe based blade material with claimed V-contained carbides distribution having the claimed composition “consisting of C, Si, Mn, Cr, V, and Fe with inevitable impurities” as recited in the instant claim. There is evidence in the specification, for example. Fig.1-6 to show the relationship between the claimed carbodes distribution and the materials properties (TS and/or HV). The claims 3-4 depend on claim 1, these claims also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734